 



Exhibit 10.9
 
Annual Incentive Bonus Program
 
Performance Criteria
 
The following three performance criteria will be used in each entity as
measurements in the Annual Incentive Bonus Program. Each performance criteria
will be equally weighted in determining overall performance.
 

  •  Top Line Growth

 

  §  Net Interest Income plus Fee Income

 

  •  Adjusted Net Income

 

  §  Net Income After Tax, before loan loss provision, after actual net charge
offs

 

  •  Return on Equity

 
Targeted Base Salary Percentage
 
The targeted base salary percentage for bonus payment at three possible
achievement levels (Threshold, Target and Superior) for each employment level
within the Company shall be determined by the FBFS Board, acting upon the
recommendation of the Compensation Committee. If targeted percentages for any
employment level shall be based on a range, then the percentage for each
participating individual within such level shall be determined by the
Compensation Committee or management, as appropriate. The targeted base salary
percentages for each participating individual shall be promptly communicated to
such individual.
 
Mix of the Payout
 

                      Corporate     Entity    
FBFS Employees
    100 %     n/a  
Other Employees
    25 %     75 %


 
Safeguards
 
The Adjusted Net Income percentage is self-funding.
 
The Net Income after Tax must meet or exceed the aggregate bonus payment.
 
Eligibility
 
Employees must work a minimum of 30 hours per week to qualify for the bonus
program. Employees must be hired by October 1 of any year the plan is in effect
to be eligible for the Bonus Program. All employees must be employed on the date
of payout to receive their bonus.
 
If an employee is promoted before October 1 of any year the plan is in effect,
then that employee will be eligible for the bonus percentage that is
commensurate with their new position for that year.
 
Approved: March 2008


78